Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-9 and 12 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The (i) provisional rejection of claims 1-9 and 12 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/276,004; (ii) rejection of claims 1-9 and 12 on the ground of nonstatutory double patenting over claims of US Patent No. 10,565,873 and (iii) rejection of claims 1-9 and 12 on the ground of nonstatutory double patenting over claim of U.S. Patent No. 10,912,741 are maintained. 
Applicant’s statement that the rejections be held in abeyance at least until allowable subject matter has been agreed upon is noted.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9 and 12 under 35 USC 103 over Amin et al. 
(Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) as evidenced by Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation). The reference teaches orally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from the reference by reciting
composition comprising a pharmaceutically acceptable pro-drug of safranal (instant claim 1);
parenteral administration or delivery to a hepatic artery (instant claims 5 and 6);
various amounts of prodrugs of safranal (see instant claims 7-9); and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 12).

However,
the use of prodrugs of drugs, including the salts thereof, for use as taught for the parent drug is well known in the pharmaceutical/medical art. The skilled artisan would know that there are several advantages of prodrugs, such as, improved drug efficacy, reduction of unwanted side effects, enhanced stability, etc., (see for example US 5,512,570, Dorn, col. 12, lines 29-57).
The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, col. 12, lines 48-57).
Additionally, 
the court has held that forming salts from known compounds are prima facie obvious. In re Williams, 89 USPQ 396 (CCPA 1951);
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner. Making and determining the amount(s) of prodrugs of safranal that would effective in treating liver cancer in a subject would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention;
preparation of various formulations for different routes of administration is also routine in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention and 
as recognized by MPEP § 2144.06(I):
    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compositions comprising safranal in prodrug form 
with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of liver cancer, such as, hepatocellular carcinoma to a patient in need thereof would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
In summary, the preparation of salts are well known in the pharmaceutical and/or medical art.  Therefore, the preparation of salts of safranal for treatment of hepatocellular carcinoma (HCC) would have been obvious to the skilled artisan in the art at the time of the present invention. 
For these reasons, the claims are rendered prima facie obvious. 

The rejection of claims 1-9 and 12 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/10/2019), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation and page 863, Saffron Induces Growth Arrest and Apoptosis In Vitro). The reference teaches orally or parenterally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from the reference by reciting
composition comprising a pharmaceutically acceptable pro-drug of safranal 
(instant claim 1);
parenteral administration or delivery to a hepatic artery (instant claims 5 and 6);
various amounts of prodrugs of safranal (see instant claims 7-9); and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 12).

However,
Rezaee et al. teaches isolated safranal has anticancer property in a dose- dependent way (see the entire article, especially pages 22-23, Cytotoxic effects) and
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of 
HepG2 cells in a dose-dependent manner.

Based on the teachings of Amin that a composition comprising safranal is useful in treatment of liver cancer and that of Rezaee that isolated safranal has anticancer property, the skilled artisan would have the reasonable expectation the safranal in the composition of Amin is involved in the anticancer property against hepatocellular carcinoma. Therefore, in light of the combined teachings of Amin and Rezaee as well as the level of skill of the ordinary artisan in the art at the time of the present invention, confirming the effect of isolated safranal and determining the amount(s) of said isolated safranal that would be effective in treating liver cancer in a subject in need of would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention;
The use of prodrugs of drugs, including the salts thereof, for use as taught for the parent drug is well known in the pharmaceutical/medical art. The skilled artisan would know that there are several advantages of prodrugs, such as, improved drug efficacy, reduction of unwanted side effects, enhanced stability, etc., (see for example US 5,512,570, Dorn, col. 12, lines 29-57).
The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, col. 12, lines 48-57).
Additionally, the court has held that forming salts from known compounds are prima facie obvious. /n re Williams, 89 USPQ 396 (CCPA 1951);
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.  Making and determining the
amount(s) of prodrugs of safranal that would effective in treating liver cancer in a subject would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention;
preparation of various formulations for different routes of administration is also routine in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention and
In regards to claim 12 and as recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of a composition comprising safranal with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of hepatocellular carcinoma in a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Therefore, the instant claims are rendered prima facie obvious. 

Response to Arguments
Applicant continues to argue none of the cited references teach or suggest using a prodrug  of safranal and, thus, the combined references would not result in the claimed invention.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the rejection is based on 35 USC 103, i.e., is an obviousness 
rejection.  In other words, the rejection is based on the teachings as evidenced by the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention.   
As discussed above, safranal is an anticancer agent and the use of a composition comprising safranal for treating hepatocellular carcinoma (HCC) was known in the art at the time of the present invention.  The use of prodrugs of active agents for treating the same condition(s) and various advantages for making said prodrugs of active agents were also known in the art at the time of the present invention (see above).  Therefore, based on the teachings in the art and the knowledge in art at the time of the present invention, i.e., the level of skill of the ordinary artisan in the art, making prodrugs of compounds, such as, safranal, found in saffron for treating HCC would have been obvious to the skilled artisan in the pharmaceutical/medical art at the time of the present invention.  The motivation is based on the reasonable expectation that said prodrugs would be useful as taught by Amin.
The fact that the cited reference(s) does not teach/suggest prodrugs of compounds that make up the prior art composition does not render an otherwise obvious composition unobvious.  Based on the level of skill of the ordinary artisan in the art at the time of the present invention as discussed above, said skilled artisan would have had the reasonable expectation that the composition of Amin, comprising the prodrugs of the compounds found in saffron, including, a prodrug safranal (known to have anticancer property, see Rezaee et al), would also be useful for treating HCC. 
 As noted in the previous Office Action, applicant has not provided any data showing that unlike the claimed prodrugs, the parent compound does not increase the 
cytotoxic effect of a TOP1 inhibitor on cancer cells. 
For these reasons, the rejections of claims 1-9 and 12 under 35 USC 103 over (i) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) as evidenced by Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) and (ii) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/10/2019), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628